PER CURIAM.
Christopher Ricks appeals the Final Judgment of Injunction for Protection Against Domestic Violence With Minor Children, alleging that the judgment was improperly entered without an evidentiary hearing, based on a stipulation that only provided for the extension of a temporary injunction previously entered. Ricks is correct. Because the Final Judgment was *806erroneously entered, we reverse the judgment and remand for further proceedings.
REVERSED and REMANDED.
SAWAYA, LAWSON and BERGER, JJ., concur.